Citation Nr: 1760718	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  15-39 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

The Veteran represented by:  The American Legion


ATTORNEY FOR THE BOARD

P. Franke, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from February 1957 to June 1958.

This matter comes to the Board of Veterans' Appeals (Board) from a December 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Legacy Content Manager Documents (LCMD) (formerly Virtual VA) electronic claims files.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).   VA will notify the Veteran if further action is required.


REMAND

The December 2014 rating decision and the October 2015 Statement of the Case (SOC) in this file present marked discrepancies.  The rating decision refers to VA treatment records as providing evidence of a diagnosis of the Veteran's disability, but does not list those records in the rating decision's Evidence section.  The SOC, although stating that VA treatment records were reviewed and considered and lists those records in its Evidence section as being from April 2009 to August 2015, states that there is no evidence of a diagnosis related to a back disorder.  In any case, the record as it stands does not contain the VA treatment records for San Juan VA Medical Center to which both the December 2014 rating decision and the October 2015 SOC refer.

Moreover, the Evidence section of the October 2015 SOC states that the above VA treatment records are under the social security number 580-64-2941.  The Veteran's profile information as it appears in the VBMS electronic claims file, as well as the in Veteran's June 2014 Application for Compensation or Pension (VA Form 21-526), show the social security number 050-14-4472.  The latter is signed by the Veteran.  The different social security numbers appear to indicate a further error pertaining to the maintenance and overall integrity of the Veteran's claims file; specifically, that the wrong VA treatment records may have been reviewed.  The AOJ must verify the Veteran's social security number and obtain any VA treatment records under the correct social security number for the period of the Veteran's separation from service to any current treatment, as well as any private treatment records since separation and for current treatment.  

Additionally, although the National Personnel Records Center informed VA that the Veteran's service treatment records (STRs) were probably destroyed in the July 1973 fire at the Records Center, the claims file does not reflect that the AOJ made further inquiries about the Veteran's STRs to the Office of the Surgeon General of the United States Army.  This inquiry must be made as part of VA's duty to assist the Veteran in obtaining relevant records.  38 C.F.R. § 3.159 (c)(3) (2017).

If any such records are obtained, it will be the AOJ's task to review them, determine the date when treatment for the Veteran's back disorder began after service and schedule a VA examination, if indicated and appropriate for the purpose of aiding the Veteran to establish the claim for service connection for a back disorder.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  See also 38 U.S.C. § 5103A (d)(2) (West 2012); 38 C.F.R. § 3.159 (c)(4)(i) (2017).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and/or his representative for information pertaining to any current treatment for his back disorder at any VA facility and by any private treatment provider.  

Obtain any records pertaining to the above not yet associated with the claims file and associate them with the claims file.  The Veteran's assistance should be requested in obtaining any records of recent treatment as indicated.  All attempts to obtain records should be documented in the claims file.

2.  Verify the Veteran's social security number.  Then inquire about any records of VA treatment under that social security number at the San Juan VA Medical Center or any VA facility after separation from service, using the appropriate methods of inquiry, to include direct inquiries to the San Juan VA Medical Center.   

Ascertain if any of the Veteran's VA treatment records have been archived.  Obtain those records, whether readily accessible or presently archived, and associate them with the claims file.   

3.  Ascertain whether inquiries were made to the Office of the Surgeon General of the United States Army in regard to the Veteran's service treatment records (STRs).  If not, make the inquiry as to the existence of documentation of treatment and/or hospitalization of the Veteran at any military facility during service or after.  Obtain those records and associate them with the file.

4.  Inform the Veteran of the inquiries and efforts to obtain records.  All inquiries and efforts to obtain records directed in this REMAND should be documented and associated with the claims file. 

5.  Review records obtained under this remand.  Ascertain the initial date of treatment for the Veteran's back disorder after service.  If indicated and appropriate under McLendon v. Nicholson, 20 Vet. App. 79 (2006) for the purpose of aiding the Veteran to establish his service connection claim, schedule the Veteran for a VA examination with an examiner with the appropriate specialization to be able to produce findings related to back disorders.  

The examination should provide findings and diagnoses as to the nature, extent and current severity of the disorder, to include a review of the entire electronic claims file.  The complete electronic claims file must be made available to the examiner.  All indicated tests should be accomplished and all findings reported in detail.  Any relevant Disability Benefits Questionnaire should be completed by the examiner.

The examiner is requested to render an opinion, addressing whether it is "at least as likely as not" (probability of at least 50 percent) that any back disorder had its onset or is otherwise etiologically related to the Veteran's active service.

A complete rationale for all opinions expressed should be provided.  The examiner should discuss all of the medical evidence in detail and reconcile any contradictory evidence in a narrative report.  The examiner is further requested to acknowledge, address, consider, and discuss all lay evidence in the record pertaining to the Veteran's back disorder, to include the Veteran's lay statements, any lay statements of his wife, family members, friends, co-workers, or others, as well as the Veteran's reports to providers, as they appear throughout the record. 

Findings should be reconciled with other records on file to the extent possible.  If an opinion cannot be made without resort to speculation, that examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

6.  After completing the above development and any other indicated development, readjudicate the claim.  If the benefits sought are not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond before returning the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).






_________________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

